Case 1:20-cr-00139-GBD Document 10 Filed 02/24/20 Page i of1
U.S. Department of Justice

  

 

United States Attorney
Southern District of New York

 

 

 

oh ee wag TY Bi. The Silvio J. Mollo Building
a One Saint Andrew's Plaza
pre New York, New York 10007

 

 

DAI ‘ ‘° ‘ - _ FEB 2 6 2 i February 24, 2020

 

BY ECF

The Honorable George B. Daniels FE,
United States District Judge B82 The init;

Southern District of New York 6 2020 Schedule. conference is

500 Pear! Street at 10:00 a for March 5, 2029

New York, New York 10007

Re: United States v. Cesar Arias et al., 20 Cr. 139 (GBD) CLA 2 B Dod.

  

Dear Judge Daniels: ora

ASS
The above-captioned case was recently assigned to the Court’s docket. The Court has set

an initial conference for March 5, 2020 at 10:00 a.m. In advance of the March 5 conference, the

Government respectfully moves, with the consent of defense counsel, that the Court exclude time

through the next-scheduled conference under the Speedy Trial Act. Such an exclusion would be

in the interests of justice as it would allow the parties time to continue discussions concerning a

pretrial disposition of this matter and the Government time to prepare discovery. See 18 U.S.C.

§ 3161(h)\(7)(A).

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by: Lani Lesser
Daniel G. Nessim
Assistant United States Attorney
(212) 637-2486

 
